        Case 3:11-cr-00624-WHA Document 376 Filed 05/06/19 Page 1 of 2




            UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                              San Francisco Venue


                           Report on Offender Under Supervision


Name of Offender                                  Docket Number
Jacob Moynihan                                    0971 3:11CR00624-001 WHA

Name of Sentencing Judge: The Honorable William Alsup
                          United States District Judge

Date of Original Sentence:      July 10, 2013

Original Offense
Count One: Conspiracy to Commit Bank and Wire Fraud, 18 U.S.C. § 1349, a Class B Felony,
Counts Two through Five: Bank Fraud, 18 U.S.C. § 1344, Class B Felonies
Counts Six through Thirteen: Wire Fraud, 18 U.S.C. § 1344, Class B Felonies
Count Fourteen through Twenty-Three: Laundering of Money Instruments Over $10,000, 18
U.S.C. § 1957, Class C Felonies
Count Twenty-Four: Conspiracy to Maintain Drug Involved Premises, 21 U.S.C. § 841(a)(2), a
Class C Felony.
Count Twenty-Five: Possession with Intent to Distribute Marijuana, 21 U.S.C. § 841(a)(1) and
(b)(1)(vii), a Class B Felony

Original Sentence: Thirty (30) months custody on County One through Twenty- Five, all terms
to run concurrently, five years supervised release.

Special Conditions: alcohol treatment; drug treatment; special assessment $2,500; restitution
$3,168,000; no new lines of credit or debt; access to financial information; search; no association
with Hells Angels Motorcycle Club, not own or possess any firearms, ammunition, destructive
devices, or other dangerous weapons; check voicemail; DNA collection.

Prior Form(s) 12: On July 3, 2017, a Judicial Notice was filed with the Court for the client
testing positive for marijuana.

Type of Supervision                               Date Supervision Commenced
Supervised Release                                October 8, 2015
Assistant U.S. Attorney                           Defense Counsel
Kathryn Haun                                      Mary McNamara (Appointed)


                        Petitioning the Court to Take Judicial Notice


                                                                        NDC-SUPV-FORM 12A 4/6/2015
         Case 3:11-cr-00624-WHA Document 376 Filed 05/06/19 Page 2 of 2

RE:    Moynihan, Jacob                                                                          2
       0971 3:11CR00624-001 WHA
                                             Cause

 Charge Number         Violation

 One                   There is probable cause to believe that Mr. Moynihan violated standard
                       condition that while on supervised release he shall not use a controlled
                       substance.

                      On April 1, 2019, Mr. Moynihan submitted a urine sample positive for
                      Marijuana. He admitted to relapsing on this date.

                      Evidence to support his charge is contained in chronological entry dated
                      April 1, 2019, maintained by the United States Probation Office.

                                   Action Taken and Reason
On April 1, 2019, Mr. Moynihan tested positive for marijuana. The client admitted to making a
poor decision and reported it was an isolated incident. The client was drug tested again on April
23, 2019 and submitted a negative drug test. The United States Probation Office will increase drug
testing on Mr. Moynihan to ensure compliance with the Court order. It is respectfully
recommended that the Court take judicial notice of the violation and continue to monitor the case.
 Respectfully submitted,                          Reviewed by:



 ___________________________________              ___________________________________
 Laura Triolo                                     Kevin L. Thomas
 U.S. Probation Officer                           Supervisory U.S. Probation Officer
 Date Signed: April 26, 2019


THE COURT ORDERS:

       The Court concurs and takes judicial notice
       Submit a request to modify supervision
       Submit a request for a warrant
       Submit a request for summons
       Other:



  May 6, 2019
 ___________________________________              ___________________________________
 Date                                             William Alsup
                                                  United States District Judge




                                                                      NDC-SUPV-FORM 12A 4/6/2015
